DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 6/30/2021 was filed timely.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




4.	Claims 2 and 12-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  It is unclear from the specification and the claims the meaning of the term “DFC” present in claims 1, 12 and 18.




Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 1-2, 4-6, 9-12 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2013/0233545 A1) to Mahoney et al.  (hereinafter Mahoney). 
Claim 1 is a CIP filed on 1/26/2017 that therefore has the priority date of the supported claim materials.
	Mahoney is directed towards methods of forming a modified proppant.  Mahoney discloses at paragraph [0013] that the modified proppant comprises a proppant particle and a hydrogel coating, which is a discrete particle.  Mahoney discloses at paragraph [0013] that the hydrogel includes a polyacrylamide that may be in the form of a swellable emulsion polymer.  Mahoney discloses at paragraph [0017] that the fluid coating of the polyacrylamide may further comprise an alcohol binder that may be added before or during the step of adding a proppant substrate particle that reads on the step of applying a liquid binder.  Mahoney discloses at paragraph [0014] that anionic polymer is used.  Mahoney discloses at paragraph [0044] that the polyacrylamide may be a copolymer made with anionic and cationic comonomers that would be expected to have 20mol% to about 50 mol.%. for the hydrogel.  Mahoney discloses at paragraph [0043] that modified hydrogel polymer does not desorb from the proppant surface and therefore it would be obvious to select the anionic range of 20 to 50% in a polyacrylamide copolymer.  Mahoney discloses at paragraph [0039] that the polymer can be applied in either a liquid or dry (powdered) form to avoid the need for drying.  Mahoney discloses at paragraph [0058] that the proppant can be coated with a series of multiple coating layers of polymers and therefore it would be obvious to apply a first coating of polyacrylamide as a liquid in combination with an alcohol binder and then apply a second coating of powdered polyacrylamide therefore eliminating or reducing required drying time, the polyacrylamide can act both as a binder and with a dry coating of the polymer as the first powder.  Mahoney discloses at paragraph [0014] that a crosslinking agent may be added to crosslink the coating.  Mahoney discloses at paragraph [0016] that the hydrogel coating can be heated that would be expected to crosslink the coating.  Mahoney discloses at paragraph [0044] that the hydrogel coating can be crosslinked to enhance water properties of the hydrogel polymers.  Mahoney discloses at paragraph [0047] that a second layer containing a hydrogel is applied of a high molecular weight anionic polymer, which would therefore have a higher molecular weight than the first water absorbing polymer.   Mahoney discloses at paragraph [0047] that a second layer containing a hydrogel is applied of a high molecular weight anionic polymer that would b expected to be at least 1 million to be considered as high molecular weight for a polyacrylamide that is typically in the millions for higher molecular weight polyacrylamide polymers.  Mahoney discloses at paragraph [0047] that the polymers may be linear before crosslinking.  Mahoney discloses at paragraph [0044] that the polyacrylamide may be a copolymer made with anionic and cationic comonomers that would be expected to have 30 mol. % to about 40 mol.%. for the hydrogel.  Mahoney discloses at paragraph [0113] that the coated hydrogel is heated to 80C that is less than Applicants range of less than 93C.   Mahoney discloses at paragraph [0029] that the coated hydrogel proppants are self-suspending and therefore would be expected to remain suspended in 1000 ppm CaCO3 aqueous solution for at last 30 minutes at 170F.   Mahoney discloses at paragraph [0123] that a second coating of a fumed silica was added that acts as a flowing agent.  Mahoney discloses at paragraph [0023] that calcium silicate is added to the proppant.  Mahoney discloses at paragraph [0041] that calcium silicate is also an anti-caking agent and therefore obvious to combine together with fumed silica. 
It would be obvious to one skilled in the art at the time of the filing based on the disclosure of Mahoney to select Applicants method of producing self-suspending proppants that forms a prime facie case of obviousness for claims 1-2, 4-6, 9-12 and 15-20.


8.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2013/0233545 A1) to Mahoney et al.  (hereinafter Mahoney) in view of the teachings of (US 2005/0006094 A1) to Sorenson, JR.  (hereinafter Sorenson) in further view of (US 2018/0134949 A1) to Monastiriotis et al.  (hereinafter Monastiriotis).
Mahoney is directed towards methods of forming a modified proppant.  Mahoney discloses at paragraph [0013] that the modified proppant comprises a proppant particle and a hydrogel coating.  Mahoney discloses at paragraph [0013] that the hydrogel includes a polyacrylamide that may be in the form of a swellable emulsion polymer.  Mahoney discloses at paragraph [0017] that the fluid coating of the polyacrylamide may further comprise an alcohol binder that may be added before or during the step of adding a proppant substrate particle that reads on the step of applying a liquid binder.  Mahoney discloses at paragraph [0014] that anionic polymer is used.  Mahoney discloses at paragraph [0044] that the polyacrylamide may be a copolymer made with anionic and cationic comonomers that would be expected to have 20mol% to about 50 mol.%. for the hydrogel.  Mahoney discloses at paragraph [0043] that modified hydrogel polymer does not desorb from the proppant surface and therefore it would be obvious to select the anionic range of 20 to 50% in a polyacrylamide copolymer.  Mahoney discloses at paragraph [0039] that the polymer can be applied in either a liquid or dry (powdered) form to avoid the need for drying.  Mahoney discloses at paragraph [0058] that the proppant can be coated with a series of multiple coating layers of polymers and therefore it would be obvious to apply a first coating of polyacrylamide as a liquid in combination with an alcohol binder and then apply a second coating of powdered polyacrylamide therefore eliminating or reducing required drying time.  Mahoney discloses at paragraph [0014] that a crosslinking agent may be added to crosslink the coating.  Mahoney discloses at paragraph [0016] that the hydrogel coating can be heated that would be expected to crosslink the coating.  Mahoney discloses at paragraph [0044] that the hydrogel coating can be crosslinked to enhance water properties of the hydrogel polymers.  Mahoney discloses at paragraph [0047] that a second layer containing a hydrogel is applied of a high molecular weight anionic polymer, which would therefore have a higher molecular weight than the first water absorbing polymer.   Mahoney discloses at paragraph [0047] that a second layer containing a hydrogel is applied of a high molecular weight anionic polymer that would b expected to be at least 1 million to be considered as high molecular weight for a polyacrylamide that is typically in the millions for higher molecular weight polyacrylamide polymers.  Mahoney discloses at paragraph [0047] that the polymers may be linear before crosslinking.  Mahoney discloses at paragraph [0044] that the polyacrylamide may be a copolymer made with anionic and cationic comonomers that would be expected to have 30 mol. % to about 40 mol.%. for the hydrogel.  Mahoney discloses at paragraph [0113] that the coated hydrogel is heated to 80C that is less than Applicants range of less than 93C.   Mahoney discloses at paragraph [0029] that the coated hydrogel proppants are self-suspending and therefore would be expected to remain suspended in 1000 ppm CaCO3 aqueous solution for at last 30 minutes at 170F.
Sorenson is directed toward coated proppants.   Mahoney and Sorenson are both directed toward coated proppants and therefore are analogous art.   Sorenson teaches at paragraph [0048] that proppants made of sand have additives attached to the substrate with a binder.  Sorenson teaches at paragraph [0047] that whey powder is added to the surface of the proppant to improve properties.  One skilled in the art would be motivated to use ecologically safe whey powder to improve proppant properties of flowability when attached to a sand proppant via a binder.
Monastiriotis is directed toward coating of particles in wellbores for improved performance.  Hendrickson and Monastiriotis are both directed toward coating of particles in wellbores for improved performance and therefore are analogous art.  Monastiriotis teaches at paragraph [0075] that proppants are coated with a fumed silica, which is a form of aluminosilicate, alone or in combination with other free flowing agents, which would be obvious to combine with a whey coating used for the same purpose.      Monastiriotis teaches at paragraph [0346] that proppants are coated with an aluminosilicate, which would be obvious to include the common salt of sodium.  
It would be obvious to one skilled in the art at the time of the invention based on the disclosure of Mahoney in view of Sorenson and Monastiriotis to select each and every element of the method to form a prime facie case of obviousness that reads on claims 1-20.





9.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2013/0233545 A1) to Mahoney et al.  (hereinafter Mahoney) in view of the teachings of (US 2017/0137703 A1) to Leverson et al.  (hereinafter Leverson). 
Claim 1 is a CIP filed on 1/26/2017 that therefore has the priority date of the supported claim materials.
	Mahoney is directed towards methods of forming a modified proppant.  Mahoney discloses at paragraph [0013] that the modified proppant comprises a proppant particle and a hydrogel coating, which is a discrete particle.  Mahoney discloses at paragraph [0013] that the hydrogel includes a polyacrylamide that may be in the form of a swellable emulsion polymer.  Mahoney discloses at paragraph [0017] that the fluid coating of the polyacrylamide may further comprise an alcohol binder that may be added before or during the step of adding a proppant substrate particle that reads on the step of applying a liquid binder.  Mahoney discloses at paragraph [0014] that anionic polymer is used.  Mahoney discloses at paragraph [0044] that the polyacrylamide may be a copolymer made with anionic and cationic comonomers that would be expected to have 20mol% to about 50 mol.%. for the hydrogel.  Mahoney discloses at paragraph [0043] that modified hydrogel polymer does not desorb from the proppant surface and therefore it would be obvious to select the anionic range of 20 to 50% in a polyacrylamide copolymer.  Mahoney discloses at paragraph [0039] that the polymer can be applied in either a liquid or dry (powdered) form to avoid the need for drying.  Mahoney discloses at paragraph [0058] that the proppant can be coated with a series of multiple coating layers of polymers and therefore it would be obvious to apply a first coating of polyacrylamide as a liquid in combination with an alcohol binder and then apply a second coating of powdered polyacrylamide therefore eliminating or reducing required drying time, the polyacrylamide can act both as a binder and with a dry coating of the polymer as the first powder.  Mahoney discloses at paragraph [0014] that a crosslinking agent may be added to crosslink the coating.  Mahoney discloses at paragraph [0016] that the hydrogel coating can be heated that would be expected to crosslink the coating.  Mahoney discloses at paragraph [0044] that the hydrogel coating can be crosslinked to enhance water properties of the hydrogel polymers.  Mahoney discloses at paragraph [0047] that a second layer containing a hydrogel is applied of a high molecular weight anionic polymer, which would therefore have a higher molecular weight than the first water absorbing polymer.   Mahoney discloses at paragraph [0047] that a second layer containing a hydrogel is applied of a high molecular weight anionic polymer that would b expected to be at least 1 million to be considered as high molecular weight for a polyacrylamide that is typically in the millions for higher molecular weight polyacrylamide polymers.  Mahoney discloses at paragraph [0047] that the polymers may be linear before crosslinking.  Mahoney discloses at paragraph [0044] that the polyacrylamide may be a copolymer made with anionic and cationic comonomers that would be expected to have 30 mol. % to about 40 mol.%. for the hydrogel.  Mahoney discloses at paragraph [0113] that the coated hydrogel is heated to 80C that is less than Applicants range of less than 93C.   Mahoney discloses at paragraph [0029] that the coated hydrogel proppants are self-suspending and therefore would be expected to remain suspended in 1000 ppm CaCO3 aqueous solution for at last 30 minutes at 170F.   Mahoney discloses at paragraph [0123] that a second coating of a fumed silica was added that acts as a flowing agent.  Mahoney discloses at paragraph [0023] that calcium silicate is added to the proppant.  Mahoney discloses at paragraph [0041] that calcium silicate is also an anti-caking agent and therefore obvious to combine together with fumed silica.  Mahoney discloses each and every element of the claims, but is silent regarding the inclusion of a second coating with whey to improve flowability and anticaking properties.  
Leverson is directed toward coated proppants.   Mahoney and Leverson are both directed toward coated proppants and therefore are analogous art.   Leverson teaches at paragraph [0161] that the sand is coated with a glycerol, a polyacrylamide and a flowing agent of fumed silica.   Leverson teaches at paragraph [0163] that whey can be used as a flowing agent.  Leverson teaches at paragraph [0164] that a coated proppant has flow agents of sodium aluminosilicate, fumed silica and whey.
It would be obvious to one skilled in the art at the time of the filing based on the disclosure of Mahoney in view of the teaching of Leverson to select Applicants method of producing self-suspending proppants that forms a prime facie case of obviousness for claims 1-20.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D WASHVILLE whose telephone number is (571)270-3262. The examiner can normally be reached M-F 9-5.


11.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

12.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

13.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY D WASHVILLE/Primary Examiner, Art Unit 1766